DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed November 03, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 13-18 and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2009/0192231 as filed by Lemons.

Lemons teaches a composition comprising a halogen oxoacid and sulfate and phosphate ions (see, for example, compositions A, B, and E in TABLE 1).  Lemons teaches the phosphate content and sulfate ions are both present within the claimed range of 1 ppm to 1 wt. % (see, for example, TABLE 1, composition E).

Regarding claim 2, Lemons teaches the phosphate content and sulfate ions are both present within the claimed range of 1 ppm to 1 wt. % (see, for example, TABLE 1, composition E).

Regarding claim 13, Lemons teaches the content of the halogen oxoacids is equal to or lower than 37.0% by mass with respect to the total mass of the chemical solution (see, for example, TABLE 1, Ref. A, B, E).

Regarding claim 14, Lemons teaches the halogen oxo-acid may be present in an amount of 2.9 wt. %, for example (see TABLE 1 excerpt below).

    PNG
    media_image1.png
    80
    516
    media_image1.png
    Greyscale




Regarding claims 17 and 18, Lemons teaches the composition may have a pH 3, for example (see TABLE 2 Ref E, Sub Ref. x5).

Regarding claim 28, Lemons teaches a hypochlorous acid solution comprising sulfate <1wt. % sulfate (see for example, below excerpt of TABLE 4).

    PNG
    media_image2.png
    73
    757
    media_image2.png
    Greyscale


Claims 1, 12-18 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0362466 as filed by Shi et al. (hereinafter, Shi).

Regarding claims 1, 12 and 27, Shi teaches a composition comprising periodic acid and 2-100 ppm phosphate ion (see, for example, [0074] and claim 3).

Regarding claims 13 and 14, Shi teaches the oxidizing agent, periodic acid, may be present in an amount of up to 10 wt. %.
Regarding claims 15 and 16, these claims are directed to a future intended use of the composition and only limit the composition to the extent that any prior art applied against the claims must be capable of performing the claimed use.  As Shi anticipates the claimed invention if follows that the composition of Shi would be capable of performing the claimed function.

Regarding claims 17 and 18, Shi teaches the pH may be as low as 2 (see, for example, [0044]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7, are rejected under 35 U.S.C. 103 as being unpatentable over Lemons as applied above to claim 1.

	Lemons teaches a composition comprising hypochlorous acid and a sulfate compound and an acid.  Lemons teaches the acid may be phosphoric acid or nitric acid (see, for example, [0007]).  Lemons provides an example (Ref. E, TABLE 1) in which the acid is phosphoric acid giving rise to the presence of phosphate ions.  Lemons teaches the sulfate content is greater than the phosphate content.

    PNG
    media_image3.png
    38
    652
    media_image3.png
    Greyscale

 	Lemons does not explicitly teach a composition comprising both nitrate and sulfate ions.
	It would have been obvious to one skilled in the art to substitute nitric acid for the phosphoric acid of Lemons Ref. E composition because Lemons teaches that either phosphoric acid or nitric acid may be used (i.e., they are functionally equivalent).

	Regarding claims 5, 6 and 7, Lemons does not explicitly teach a hypochlorous acid composition phosphate, nitrate and sulfate ions.  The presence of phosphate in Lemons composition is from the inclusion of an acid.  Lemons teaches the acid may be phosphoric acid or nitric acid.  For the acid component of Lemons’ composition it would have been obvious to one skilled in the art to use a mixture of phosphoric acid and nitric acid because "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose."1  In using such a mixture the hypochlorous acid composition would comprise, phosphate, nitrate and sulfate ions with more sulfate being present than phosphate.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In re Kerkhoven 205 USPQ 1069 (CCPA 1980). Cites In re Susi 169 USPQ 423, 426 (CCPA 1971); In re Crockett 126 USPQ 186, 188 (CCPA 1960). See also Ex parte Quadranti 25 USPQ 2d 1071 (BPAI 1992).